UNITED STATES COURT OF APPEALS
                        FOR THE EIGHTH CIRCUIT

                                     ___________

                                     No. 99-1852
                                     ___________

                                           *
Dwight E. Cofer,                           *
                                           *
             Appellant,                    *   Appeal from the United States
                                           *   District Court for the
      v.                                   *   Western District of Missouri
                                           *
Dora Schriro,                              *   (PUBLISHED)
                                           *
             Appellee.                     *


                                     ___________

                   Submitted:    April 26, 1999

                     Filed: May 10, 1999
                                 ___________

Before MURPHY, WOLLMAN, and BEAM, Circuit Judges.
                         ___________

PER CURIAM.

      In his 42 U.S.C. § 1983 complaint, Missouri inmate Dwight Cofer alleged
numerous constitutional violations, including an intermittent requirement that he cut his
hair. Cofer pleaded that such a requirement infringes the free exercise of his
Rastafarian religion. The district court found the complaint frivolous, denied leave to
proceed in forma pauperis, and dismissed the complaint. Upon consideration of the
record before the district court, we affirm, except for the dismissal of Cofer’s free-
exercise claim.

       We do not disagree with the district court’s conclusion that security concerns
may permit prison officers to require Cofer to cut his hair, but we find no evidentiary
basis in the record of this case, which is still at the initial screening stage, for applying
the cases cited by the district court. Liberally read, Cofer’s still-uncontested pleadings
establish an intermittent, unexplained requirement that he cut his hair, a requirement he
finds offensive because of his adherence to the Rastafarian religion. Such a claim is not
frivolous. See Jones v. Schriro, No. 98-3929 (8th Cir. Apr. 9. 1999) (remanding
dismissal of Rastafarian’s claim as frivolous); Reed v. Faulkner, 842 F.2d 960, 963-64
(7th Cir. 1988) (remanding because evidence before district court did not support
judgment rejecting Rastafarian’s free speech and equal protection claims).

     We agree, however, with the dismissal of Cofer’s other claims. Thus, we
remand for further proceedings consistent with this opinion.




       A true copy.

              Attest:

                      CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.